         Case 1:18-mc-00545-ALC Document 90 Filed 02/08/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


OLIVIA PESCATORE, et al.,

                               Plaintiffs,

       vs.
                                                    No. 1:18-mc-00545-ALC
JUVENAL OVIDIO RICARDO PALMERA
PINEDA, et al.,

                               Defendants.



                NOTICE OF RELEASE OF LIENS AND WITHDRAWAL
              OF WRITS OF EXECUTION TO JP MORGAN CHASE BANK

          Plaintiffs hereby voluntarily release their execution liens and withdraw both of the

sealed writs of execution to JP Morgan Chase Bank, N.A. only, issued on December 23, 2020

and January 8, 2021, without prejudice. There are now no pending writs of execution or

turnover motions directed to JP Morgan Chase Bank.

         The writs issued on December 23, 2020 and January 8, 2021—and the execution liens

perfected thereon—remain in full force and effect as to the other garnishee/turnover respondents

named in each writ, other than JP Morgan Chase Bank, N.A.


Dated: February 8, 2021

                                                              /s/ Nathaniel A. Tarnor
                                                              Nathaniel A. Tarnor, Esq.
                                                              Hagens Berman Sobol Shapiro, LLP
                                                              322 8th Avenue, Suite 802
                                                              New York, NY 10001
                                                              Telephone: (646) 543-4992
                                                              Email: NathanT@hbsslaw.com

                                                              Counsel for the Pescatore
                                                              Plaintiffs/Judgment Creditors
         Case 1:18-mc-00545-ALC Document 90 Filed 02/08/21 Page 2 of 2




                              CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on February 8, 2021, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system. I further certify that I served the foregoing
document and the notice of electronic filing by first class mail pursuant to Fed. Rule Civ. P.
5(b)(2)(C) and/or electronic mail service to the listed attorneys:

OFFICE OF FOREIGN ASSETS CONTROL
U.S. Department of the Treasury
1500 Pennsylvania Ave. NW
Washington DC Via email to OFAC counsel in compliance with 31 CFR 501.605


                                                         /s/ Nathaniel A. Tarnor
                                                         Nathaniel A. Tarnor, Esq.
                                                         Hagens Berman Sobol Shapiro, LLP
                                                         322 8th Avenue, Suite 802
                                                         New York, NY 10001
                                                         Telephone: (646) 543-4992
                                                         Email: NathanT@hbsslaw.com

                                                         Counsel for the Pescatore
                                                         Plaintiffs/Judgment Creditors




                                              2
